                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA
JASON WAMBOLD,                          :
                      Plaintiff         :
                                            CIVIL ACTION NO. 3:14-2206
             v.                         :
                                                 (JUDGE MANNION)1
DORINA VARNER, et al.,                  :
                      Defendants        :

                                  MEMORANDUM


I. Background
        Jason Wambold (Plaintiff), initiated this pro se civil rights action
pursuant to 42 U.S.C. §1983 regarding his confinement at the Smithfield State
Correctional Institution, Huntingdon, Pennsylvania (SCI-Smithfield). Plaintiff’s
surviving claims allege that remaining Defendants Nurse Practitioner Lynn
Gonzalez and Doctor Zimmerly were deliberately indifferent to his medical
needs.
        On March 3, 2015, the United States Marshal filed a return of service
stating that Zimmerly and Gonzalez could not be served as these individuals
were no longer employed at SCI-Smithfield. (See Doc. 15).
        By Order dated December 10, 2018, the Plaintiff was directed to provide
current addresses for remaining Defendants Zimmerly and Gonzalez or show
good cause why the claims against them should not be dismissed for failure
to effect service, by January 7, 2019. (See Doc. 35). The Plaintiff was
forewarned that failure to timely respond to the Order would result in dismissal
with prejudice of the remaining claims. Id. at p. 3. As of the date of this


   1.
  This matter was reassigned to the undersigned on November 14, 2018.
                                       1
Memorandum, Plaintiff has yet to either provide the Court with current
addresses for the two remaining Defendants or otherwise respond to the
Order. For the reasons set forth below, the Court will dismiss the Plaintiff’s
action.


II. Discussion
      When there has been a failure to timely serve a complaint upon a
defendant within 120 days after the complaint is filed, Federal Rule of Civil
Procedure 4(m), allows a court, after giving the Plaintiff appropriate notice, to
dismiss the complaint for failure to comply with Rule 4(m) and for failure to
prosecute under Federal Rule of Civil Procedure 41(b). Liu v. Oriental Buffett,
134 Fed. Appx. 544, 546-7 (3d Cir. 2005); Gebhardt v. Borough of Island
Heights, 2007 WL 4355465 *1 (D.N.J. Dec. 7, 2007).
      The district court in Gebhardt, relying on Rule 4(m) stated that when
there has been a failure to serve, the court should give notice to the Plaintiff
that his action will be dismissed unless he or she can establish good cause
for the failure or that service was timely effected. (See id.)
      This Court’s Order of December 10, 2018, gave Plaintiff adequate notice
of its intention to dismiss the claims against the two remaining Defendants,
based on lack of service under Rule 4(m) and an opportunity to respond.
Although the time granted to Wambold by this Court’s Order has expired,
Plaintiff has neither submitted a response nor requested additional time in
which to do so. The record also contains no indication that Wambold has
made any effort whatsoever to ascertain the whereabouts of either of the two
remaining Defendants.
      Based upon an application of the standards announced in Liu
and Gebhardt, and especially noting that although this matter has been
pending since November 2014, the current addresses for the remaining
                                       2
Defendants have not been provided to this Court and is still apparently
unknown, the dismissal of this action for failure to effect service on remaining
Defendants Zimmerly and Gonzalez is warranted under Rule 4(m). See
Sykes v. Blockbuster Video, 205 Fed. Appx. 961, 963 (3d Cir. 2006); Balac
v. Osborn, 2009 WL 3242131 *1 (D.N.J. Oct. 6, 2009). An appropriate Order
will enter.


                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Dated: January 15, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2014 MEMORANDA\14-2206-01.wpd




                                                                    3
